Exhibit 10.7

 



MAKER: Applied Optoelectronics, Inc.

BB&T

NOTE MODIFICATION AGREEMENT

9700029240 ADDRESS: 13139 Jess Pirtle Blvd Account Number   Sugar Land, Texas
00001   77478 Note Number      

 

$60,000,000.00 $50,000,000.00 September 28, 2017 March 30, 2018 Modified
Principal Amount Original Principal  Amount Original Date Modification Date

 

This Note Modification Agreement (hereinafter referred to as “Agreement”) is
made and entered into as of this 30th day of March, 2018 by APPLIED
OPTOELECTRONICS, INC., as maker(s) and co-maker(s), if any, of the Promissory
Note as defined below (whether one or more, hereinafter referred to jointly and
severally as “Borrower”), in favor of BRANCH BANKING AND TRUST COMPANY, a North
Carolina banking corporation (including its successors and assigns, hereinafter
referred to as “Bank”).

 

Borrower previously executed a Promissory Note payable to Bank as more
particularly identified by the description of the original amount and date set
forth above (including all previous renewals, extensions and modifications
thereof, collectively the “Promissory Note”). Borrower and Bank hereby agree
that the Promissory Note shall be modified only to the limited extent as is
hereinafter set forth; that all other terms, conditions, and covenants of such
Promissory Note shall remain in full force and effect; and that this Agreement
shall constitute a renewal, extension and modification of the Promissory Note
and not a novation.

 

NOW, THEREFORE, in mutual consideration of the premises, the sum of One Dollar
($1.00) and other good and valuable consideration, each to the other parties
paid, the parties hereto agree that the Promissory Note is hereby amended as
follows (checked items contain applicable modifications):

 

☐ Borrower shall pay a prepayment fee as set forth in the Prepayment Fee
Addendum attached hereto. ☐ This Agreement hereby permanently reduces the
principal amount of the loan to Borrower to the Modified Principal Amount set
forth above.

 

INTEREST RATE, PRINCIPAL AND INTEREST PAYMENT TERM MODIFICATIONS

 

Interest shall accrue from the date hereof on the unpaid balance outstanding
from time to time at the:

 

☐ Fixed rate of      % per annum.

☐ Variable rate of the Bank's Prime Rate plus      % per annum to be adjusted
      as the Bank's Prime Rate changes.

☐ As of the Modification Date, any fixed, floating or average maximum rate and
fixed minimum rate in effect by virtue of the Promissory Note(s) are hereby
deleted. If checked here ☐, the interest rate will not exceed a(n) ☐  fixed ☐ 
average maximum rate of      % or a ☐  floating maximum rate of the greater of
     % or the Bank's Prime Rate; and the interest rate will not decrease below a
fixed minimum rate of      %. If an average maximum rate is specified, a
determination of any required reimbursement of interest by Bank will be made: ☐ 
when the Promissory Note is repaid in full by Borrower ☐ annually beginning on
     . ☒The Adjusted LIBOR Rate as more specifically described in the Addendum
to Note attached hereto and incorporated herein.

 

Principal and interest are payable as follows:

 

☒Principal (plus any accrued interest not otherwise scheduled herein) is due in
full at maturity on September 28, 2020. ☐ 

Payable in consecutive       installments of ☐ Principal ☐ Principal and
Interest commencing on       and continued on the same day of each calendar
period thereafter, in       equal payments of $     , with one final payment of
all remaining principal and accrued interest due on           .

☒  Accrued interest is payable monthly commencing on April 5, 2018, and
continuing on the same day of each calendar period thereafter, with one final
payment of all remaining interest due on September 28, 2020. ☐ Bank reserves the
right in its sole discretion to adjust the fixed payment due hereunder      
[monthly, quarterly, annually] on       and continuing on the same day of each
calendar period thereafter, in order to maintain an amortization period of no
more than       months from the date of this Agreement. Borrower understands the
payment may increase if interest rates increase. ☒  This Agreement evidences a
revolving line of credit and advances under this Agreement, as well as
directions for payment from Borrower’s accounts, may be requested orally or in
writing by Borrower. Bank may, but need not, require that all oral requests be
confirmed in writing. Borrower agrees to be liable for all sums either (i)
advanced in accordance with the instructions of an authorized person or (ii)
credited to any of Borrower’s accounts maintained with Bank. Prior to an Event
of Default (as defined in the Loan Agreement, as hereinafter defined), Borrower
may borrow, repay, and reborrow pursuant to the terms of the Loan Agreement
dated September 28, 2017, between Borrower and Bank (as the same may be amended,
restated, supplemented or otherwise modified from time to time, the “Loan
Agreement”).

☒  Borrower hereby authorizes Bank to automatically draft from its demand
deposit or savings account(s) maintained with Bank or another bank, any
payment(s), including late fees and other fees and charges due under this
Agreement on the date(s) due. Borrower shall provide appropriate account
number(s) for account(s) at Bank or another bank. ☐ _____

 

The following scheduled payment(s) is (are) deferred:

 

☐  $       principal          }

☐  $       interest             } Payments due on            

 

is (are) hereby deferred. Payments will resume on       according to the
schedule contained herein or to the existing schedule (if no other changes are
made herein).

 

 



 Page 1 of 4 

 

 

Borrower shall pay to Bank, or order, a late fee in the amount of five percent
(5.0%) of any installment past due for ten (10) or more days after written
notice is received by Borrower regarding same. When any installment payment is
past due for ten (10) or more days, subsequent payments shall first be applied
to the past due balance. In addition, Borrower shall pay to Bank a returned
payment fee (currently $25.00) if Borrower or any other obligor hereon makes any
payment at any time by check or other instrument, or by any electronic means,
which is returned to Bank because of nonpayment due to nonsufficient funds. Bank
shall not be obligated to accept any check, money order, or other payment
instrument marked “payment in full” on any disputed amount due hereunder, and
Bank expressly reserves the right to reject all such payment instruments.
Borrower agrees that tender of its check or other payment instrument so marked
will not satisfy or discharge its obligation under the Promissory Note or this
Agreement, disputed or otherwise, even if such check or payment instrument is
inadvertently processed by Bank unless such payment is in fact sufficient to pay
the amount due hereunder.

 

All interest shall be computed and charged for the actual number of days elapsed
on the basis of a year consisting of three hundred sixty (360) days. In the
event periodic accruals of interest shall exceed any periodic fixed payment
amount described above, the fixed payment amount shall be immediately increased,
or additional supplemental interest payments required on the same periodic basis
as specified above (increased fixed payments or supplemental payments to be
determined in the Bank's sole discretion), in such amounts and at such times as
shall be necessary to pay all accruals of interest for the period and all
accruals of unpaid interest from previous periods. Such adjustments to the fixed
payment amount or supplemental payments shall remain in effect for so long as
any interest accruals shall exceed the original fixed payment amount and shall
be further adjusted upward or downward to reflect changes in any variable
interest rate based on an index such as the Bank’s Prime Rate or the One Month
LIBOR; provided that unless elected otherwise above, the fixed payment amount
shall not be reduced below the original fixed payment amount. However, Bank
shall have the right, in its sole discretion, to lower the fixed payment amount
below the original payment amount.

 

Borrower agrees that the only interest charge is the interest actually stated in
the Promissory Note, as modified, and that any renewal or origination fee shall
be deemed charges rather than interest, which charges are fully earned and
non-refundable. It is further agreed that any late charges are not a charge for
the use of money but are imposed to compensate Bank for some of the
administrative services, costs and losses associated with any delinquency or
default under the Promissory Note, and such charges shall be fully earned and
non-refundable when accrued. All other charges imposed by Bank upon Borrower in
connection with the Promissory Note, as modified, and the loan evidenced thereby
including, without limitation, any commitment fees, loan fees, facility fees,
origination fees, discount points, default and late charges, prepayment fees,
reasonable attorneys’ fees and reimbursements for costs and expenses paid by
Bank to third parties or for damages incurred by Bank are and shall be deemed to
be charges made to compensate Bank for underwriting and administrative services
and costs, other services, and costs or losses incurred or to be incurred by
Bank in connection with the Promissory Note, as modified, and the loan and shall
under no circumstances be deemed to be charges for the use of money. All such
charges shall be fully earned and non-refundable when due. Time is of the
essence in the performance of this Agreement.

 

The term “Prime Rate,” if used herein, means the rate of interest per annum
announced by the Bank from time to time and adopted as its Prime Rate at its
executive offices in Winston-Salem, North Carolina. The Prime Rate is one of
several rate indexes employed by the Bank when extending credit, and not
necessarily the lowest rate. Any change in the interest rate resulting from a
change in the Bank’s Prime Rate shall become effective as of the opening of
business on the effective date of the change.

 

In addition to Bank’s right of setoff and other liens and security interests
previously granted to Bank, Borrower hereby grants to Bank a security interest
in all of its deposit accounts maintained with Bank, which shall serve as
collateral for the indebtedness and obligations evidenced by the Promissory Note
and this Agreement. The Bank may, at its option, charge any reasonable fees for
the modification, renewal, extension, or amendment of any of the terms of the
Promissory Note(s) or this Agreement not prohibited by applicable law.

 

Unless otherwise provided herein, it is expressly understood and agreed by
Borrower that any and all real and personal property given or pledged, whether
by Borrower or a third party, as collateral to secure the Promissory Note, shall
remain as security for the Promissory Note as modified hereby.

 

The two (2) paragraphs in the Promissory Note commencing with the words “Subject
to applicable notice periods” on page 2 and “Notwithstanding any provision
contained” on page 3 of the Promissory Note are hereby deleted in their
entirety.

 

COLLATERAL: ☒ The Promissory Note, as modified, and the performance of the terms
of any agreement or instrument relating to, evidencing, or securing the
Promissory Note shall be additionally secured by the collateral hereinafter
described, a new security instrument shall be executed by Borrower and/or
Debtor(s)/Grantor(s), and all other steps necessary to perfect or record the
Bank’s lien with priority acceptable to Bank shall be taken. All of the terms,
conditions and covenants of the below-described agreements (“Additional
Agreements”) are expressly made a part of the Promissory Note and this Agreement
by reference in the same manner and with the same effect as if set forth herein
at length, and Bank is entitled to the benefits of and remedies provided in the
Additional Agreements and any other related documents given by Borrower, any
guarantor, or any pledgor in favor of Bank.

 

Date: March 30, 2018 Type of Agreement: First Amendment to Loan Agreement and
First Amendment to Security Agreement Between: Borrower and Bank Date: March 30,
2018 Type of Agreement: Texas Deed of Trust and Security Agreement From:
Borrower In favor of: Bank as beneficiary Date: March 30, 2018 Type of
Agreement: Assignment of Leases and Rents From: Borrower In favor of: Bank as
assignee

 

☐   ☐ The security interest in the collateral hereinafter described is hereby
terminated with the consent of the Bank and such collateral shall cease to serve
as security for payment of the Promissory Note or this Agreement: _____________

 

 



 Page 2 of 4 

 

 

If the Promissory Note being modified by this Agreement is signed by more than
one person or entity, the Promissory Note shall be the joint and several
obligation and liability of all of the undersigned. It is expressly agreed that
this Agreement is a modification of the Promissory Note only and not a novation.
The original indebtedness and obligation of Borrower evidenced by the Promissory
Note is not extinguished hereby and except for the modifications contained
herein, the Promissory Note, and any other loan documents securing or relating
to the Promissory Note, shall be and remain in full force and effect. This
Agreement shall not release or affect the liability of any guarantors, endorsers
or obligors of the Promissory Note. Borrower hereby represents and warrants to
Bank that all guarantors, endorsers, pledgors or other obligors of the
Borrower’s indebtedness have approved and consented to the terms of this
Agreement, have waived any objection hereto, have affirmed any and all
obligations to Bank and certify that there are no defenses or offsets against
such obligations to Bank, including without limitation the Promissory Note. Bank
expressly reserves all rights as to any party with right of recourse on the
Promissory Note.

 

Borrower agrees that if Bank has released any collateral, it shall not be
required or obligated to take any further steps to release such collateral from
any lien or security interest unless Bank determines, in its sole discretion,
that it may do so without releasing or impairing its existing liens and security
interests or its priority in other collateral; and unless Borrower bears the
reasonable cost of such action. No delay or omission on the part of the Bank in
exercising any right under the Promissory Note or this Agreement shall operate
as a waiver of such right or of any other right of the Bank, nor shall any
delay, omission or waiver on any one occasion be deemed a bar to or waiver of
the same, or of any other right on any future occasion. Each of the parties
signing this Agreement regardless of the time, order or place of signing waives
presentment, demand, protest, and notices of every kind, and assents to any one
or more extensions or postponements of the time of payment or any other
indulgences, to any substitutions, exchanges or releases of collateral by Bank,
and to the additions or releases of any other parties or persons primarily or
secondarily liable herefor. Wherever possible, the provisions of this Agreement
shall be interpreted in such a manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under such law, such provision shall be ineffective only to the extent
of any such prohibition or invalidity, without invalidating the remainder of
such provision or the remaining provisions of this Agreement. All rights and
obligations arising hereunder shall be governed by and construed in accordance
with the laws of the same state which governs the interpretation and enforcement
of the Promissory Note.

 

From and after any Event of Default under this Agreement, the Promissory Note,
or any related loan document, including failure to pay upon final maturity,
interest shall accrue on the sum of the principal balance then outstanding at
the rate of fifteen percent (15.0%) per annum (“Default Rate”), until such
principal and interest have been paid in full; provided that such rate shall not
exceed at any time the highest rate of interest permitted by the laws of the
State of Texas; and further that such rate shall apply after judgment. If the
Promissory Note and this Agreement are placed with an attorney for collection,
Borrower agrees to pay, in addition to principal, interest, and late fees, if
any, all costs of collection, including but not limited to all reasonable
attorneys' fees incurred by Bank, whether or not there is a lawsuit, expenses
for bankruptcy proceedings (including efforts to modify or vacate any automatic
stay or injunction), appeals, and any court costs.

 

To the maximum extent permitted by applicable law, Borrower hereby waives all
rights, remedies, claims, and defenses based upon or related to Sections 51.003,
51.004, and 51.005 of the Texas Property Code, to the extent the same pertain or
may pertain to any enforcement of this Note. Unless otherwise required under the
Loan Agreement, if applicable, and as long as any indebtedness evidenced by the
Promissory Note, as modified hereby, remains outstanding or as long as Bank
remains obligated to make advances, each Borrower shall furnish annually an
updated financial statement in a form satisfactory to Bank, which, when
delivered shall be the property of the Bank. This Agreement may be executed in
any number of counterparts, each of which shall be an original, but all of which
taken together shall constitute one and the same instrument.

 

Any legal action with respect to the indebtedness evidenced by the Promissory
Note and this Agreement may be brought in the courts of the State of Texas and
County of Harris or in the appropriate United States District Court situated in
Texas, and Borrower hereby accepts and unconditionally submits to the
jurisdiction of such courts. Borrower hereby waives any objection to the laying
of venue based on the grounds of forum non conveniens with respect thereto.

 

REQUIRED INFORMATION. To help the government fight the funding of terrorism and
money laundering activities, federal law requires Bank to obtain, verify and
record information that identifies each person or entity obtaining a loan
including the Borrower’s legal name, address, tax identification number, date of
birth, driver’s license, organizational documents or other identifying
documents. Failure to provide the required information will result in a
violation of the U.S. Patriot Act and will constitute a default under this
instrument. In addition, no Borrower, any of its affiliates, or any of their
respective directors, officers, managers, partners, or any other authorized
representatives is named as a “Specially Designated National and Blocked
Person”, on the list published by the U.S. Department of the Treasury Office of
Foreign Assets Control (OFAC) at its official website.

 

UNLESS EXPRESSLY PROHIBITED BY APPLICABLE LAW, THE BORROWER AND BANK HEREBY
WAIVE THE RIGHT TO TRIAL BY JURY OF ANY MATTERS OR CLAIMS ARISING OUT OF THIS
AGREEMENT, THE PROMISSORY NOTE OR ANY OF THE LOAN DOCUMENTS EXECUTED IN
CONNECTION HEREWITH OR OUT OF THE CONDUCT OF THE RELATIONSHIP BETWEEN THE
BORROWER AND BANK, IN EACH CASE WHETHER SOUNDING IN CONTRACT OR TORT OR
OTHERWISE. BORROWER AND BANK AGREE AND CONSENT THAT ANY SUCH CLAIM, DEMAND,
ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND
THAT BORROWER OR BANK MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
PARAGRAPH WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF BANK AND BORROWER
TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY. THIS PROVISION IS A MATERIAL
INDUCEMENT FOR BANK TO MAKE THE LOAN AND BORROWER TO ENTER INTO THIS AGREEMENT.
FURTHER, THE BORROWER HEREBY CERTIFIES THAT NO REPRESENTATIVE OR AGENT OF BANK,
NOR BANK’S COUNSEL, HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT BANK WOULD NOT
SEEK TO ENFORCE THIS WAIVER OR RIGHT TO JURY TRIAL PROVISION. NO REPRESENTATIVE
OR AGENT OF BANK, NOR BANK’S COUNSEL, HAS THE AUTHORITY TO WAIVE, CONDITION OR
MODIFY THIS PROVISION. BORROWER AND BANK EACH ACKNOWLEDGE THAT IT HAS HAD THE
OPPORTUNITY TO CONSULT WITH COUNSEL REGARDING THIS PARAGRAPH, THAT IT FULLY
UNDERSTANDS ITS TERMS, CONTENT AND EFFECT, AND THAT IT VOLUNTARILY AND KNOWINGLY
AGREES TO THE TERMS OF THIS PARAGRAPH.

 

(SIGNATURES ON FOLLOWING PAGE)



 Page 3 of 4 

 

 

BB&T

NOTE MODIFICATION SIGNATURE PAGE

 

Borrower: Applied Optoelectronics, Inc.   Account Number: 9700029240    Note
Number: 00001 Modification Amount: $60,000,000.00    Modification Date: March
30, 2018

 

IN WITNESS WHEREOF, the undersigned have caused this Note Modification Agreement
to be executed, as of the date first written above.

 

              APPLIED OPTOELECTRONICS, INC. WITNESS:     Name of Corporation    
    /s/ Jerry K. Hu   By: /s/ Stefan Murry Print Name:   Name: Stefan Murry
Jerry K. Hu   Title: Chief Financial Officer         /s/ Jerry K. Hu   By: /s/
David Kuo Print Name:   Name: David Kuo Jerry K. Hu   Title: Vice President,
General Counsel and Secretary

 

 

 

 

 

 



 Page 4 of 4 

 